ON REHEARING.
Hyde, JEarle & Thornton, for appellants.
William J. Landman (William K. Clute, of counsel), for appellee.
Ostrander, J.
This cause was heard at the October, 1910, term by five of the justices. Two opinions were prepared, one of them by the late Mr. Justice Hooker, who died July 10, 1911, before the cause was decided. By stipulation of counsel, Mr. Justice McAlvay took the place of Justice Hooker, and two opinions were delivered November 3, 1911, four of the justices being for reversal and one for affirmance of the judgment. Under the statute, appellee applied for a rehearing by the full bench, and the cause has been reargued. A sufficient statement of the facts will be found in former opinions. Upon a reexamination of the questions presented, I find no occasion for changing what appears in the majority opinion heretofore delivered. It is perhaps proper, in view of the arguments made at the last hearing, to add something to that opinion. It was said that the statement therein that “I find no testimony in the record tending to prove that Barnard [the foreman] had any authority, general or special, to borrow and use tools in the place of those furnished by the defendants, his masters,” is contradicted by the record. In this connection the testimony pointed out is that of defendant Ziesse, who on direct examination testified that *24the foreman, Barnard, “had no direct or implied authority to borrow a ladder from the Fritz companythat defendants’ equipment included a half dozen eight-foot stepladders, besides the ones employed at the Fritz factory, not in use; that the foreman, Barnard, had no authority to select tools or pipe or to procure tools other than furnished by defendants. On cross-examination he testified:
“ I have sawed off the bottom of stepladders to make them shorter, as a workman, and I want my men to do that if they have got to have a stepladder to use. If necessary, a man would have authority to make a twelve-foot ladder into an eight-foot one. Harry Barnard would have authority to do that. He had authority to repair a ladder. He might hunt up a ladder for a workman. I have used ladders as a workman, other than my own at times. There would be no object in sawing off a twelve-foot ladder if there were plenty of eight-foot ladders. They could use those at the shop, and Barnard would have authority to get those at the shop. Without any word from Harry Barnard, Fellows would have no authority to go to the shop for an eight-foot ladder.”
Upon direct examination he testified:
“When I said Barnard could have given a man a ladder, I meant by notifying us we would have sent some there. I did not mean Barnard could make him use a particular ladder. He could have said, ‘ There is some ladders. Get one of them. There is ladders and there is ladders at the shop.’ When I said Barnard had authority to authorize the men to use ladders, I meant the ladders that were furnished.”
It is not now apparent to me that this testimony contradicts the statement referred to. It seems to me the case is a simple one. The defendants furnished the men with ladders. The testimony most favorable to plaintiff shows that, desiring to himself use the ladder that plaintiff was using, the foreman took it and directed plaintiff to use another which both knew was the property of the owner of the premises, for which reason plaintiff then objected to using it. The foreman forgot, or neglected, to get or order another ladder from the defendants’ shop or *25warehouse. The ladder broke while plaintiff was using it. That the relations of the foreman and the plaintiff were those of fellow-servants, appears to me to be clear. Argersinger v. Power Co., 164 Mich. 282 (129 N. W. 889); and see cases cited in the opinions. Undoubtedly the master owes the duty of furnishing proper tools and materials, but he is not bound to see to it at his peril that an employé and his fellow-servant make proper selections, or that they do not without authority procure tools from others.
The judgment is reversed, with no new trial.
McAlvay, Brooke, Blair, and Stone, JJ., concurred with Ostrander, J. Moore, C. J., and Steers, J., concurred in the result.